Case: 20-51019       Document: 00515953791            Page: 1      Date Filed: 07/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                July 27, 2021
                                     No. 20-51019
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Shelly Mixon,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:18-CR-175-2


   Before Smith, Stewart, and Willett, Circuit Judges.
   Per Curiam:*
          Shelly Mixon, federal prisoner #12079-480, appeals the denial of her
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Mixon con-
   tends that the district court erred in failing to find that her medical condi-
   tions, in combination with the COVID-19 pandemic, constitute extraordinary


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-51019       Document: 00515953791           Page: 2   Date Filed: 07/27/2021




                                      No. 20-51019


   and compelling circumstances justifying release. She also asserts, for the first
   time, that release is warranted because she is the only available caregiver for
   her ailing mother. Because the caregiving issue was not raised in the district
   court as a basis for granting compassionate release, we will not consider it.
   See Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
            We review for abuse of discretion the denial of a prisoner’s motion for
   compassionate release. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). “[A] court abuses its discretion if it bases its decision on an error
   of law or a clearly erroneous assessment of the evidence.” Id. (internal quota-
   tion marks and citation omitted). In ruling on such a motion, a district court
   is “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in
   [18 U.S.C.] § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393 (5th Cir.
   2021).
            The district court denied Mixon’s motion because it found no com-
   pelling or extraordinary reasons for a sentence reduction, and, alternatively,
   because the § 3553(a) factors did not weigh in favor of a reduction. Mixon’s
   contentions on appeal are addressed exclusively to the averment that she
   demonstrated extraordinary and compelling circumstances; she does not
   brief any argument addressing the assessment of the § 3553(a) factors and has
   thus failed to identify any error of law or to demonstrate a clearly erroneous
   assessment of the evidence. See Chambliss, 948 F.3d at 693; see also Yohey v.
   Collins, 985 F.2d 222, 224−25 (5th Cir. 1993); United States v. Cothran,
   302 F.3d 279, 286 n.7 (5th Cir. 2002).
            The order denying compassionate release is AFFIRMED.




                                           2